Per Curiam.

Notice of the accident to the insurance broker was not notice to the insurance carrier, defendant here. (See *1063Allen v. German American Ins. Co., 123 N. Y. 6.) The insurance policy defendant issued to Alvarez, its insured, required written notice of an accident to he given to the company as soon as practicable. Since the record fails to disclose a reasonable explanation or an adequate excuse, a delay of 58 days before written notice was given defendant is untimely and unreasonable as a matter of law, and not a fulfillment of the condition of the policy. (See Vanderbilt v. Indemnity Ins. Co., 265 App. Div. 495.)
The judgment should be reversed, with $30 costs, and judgment directed in favor of defendant dismissing the complaint on the merits, with costs.
Concur — Hoestadter, J. P., Aurelio and Tilzer, JJ.
Judgment reversed, etc.